Beck, J.,
delivered the opinion of the court:
Ernest Waltjen, a native of Germany, resident of Charleston, South Carolina, not naturalized, claims the proceeds of 22 bales of upland cotton, which he alleges belonged to him, and which were taken at Charleston by the forces of the United States, converted into money, and paid into the national treasury.
The allegations of the petition are sustained by the testimony in the case.
Waltjen was neutral during the rebellion, not giving aid or comfort to it, probably not caring whether it should or should not be successful ; but he is within the predicament for which the statute provides protection.
The cotton belonging to him was purchased early in December, before the capture of Charleston, and there is nothing in the record to impugn the fairness of the purchase.
The claimant is entitled to an order upon the treasury for the proceeds of 22 bales of upland cotton, which it is reported to us by that department to amount to the sum of $2,886 40, and we so direct.